Case 1:19-cv-02875-MKB-RML Document 26 Filed 03/30/20 Page 1 of 1 PageID #: 231




       March 30, 2020

       Via ECF

       To:   Hon. Magistrate Judge Robert M. Levy
             United States District Court
             Eastern District of New York
             225 Cadman Plaza East
             Brooklyn, NY 11201

       Re:   Liam Varn v. Orchestrade, Inc., et al., Docket No. 1:19-cv-02875-MKB-RML


 Magistrate Judge Levy:

        We are counsel to Plaintiff Liam Varn in the above-referenced matter. I am
 attorney of record on this matter and I have changed law firms from Jones Law
 Firm, P.C., to Thompson & Skrabanek, PLLC. The Plaintiff has elected to engage
 Thompson & Skrabanek. I am therefore submitting this application for substitution
 of counsel. The new firm of record for Plaintiff is Thompson & Skrabanek, PLLC
 and the undersigned will now serve as lead counsel.

       Thank you for your consideration.

                                            Respectfully,

                                            ________________________
                                            John J. Thompson, Esq.
                                            THOMPSON & SKRABANEK, PLLC
                                            42 W. 38th Street, Suite 1002,
                                            New York, NY 10018
                                            T: (646) 568-4280 ext. 701
                                            M: (206) 920-3018
 CC:   VIA ECF                              jt@ts-firm.com
       Jenny H. Kim
       Chris Sprengle
       Bronwyn James
